United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Toa Alta, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1836
Issued: August 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 5, 2012 appellant, through her attorney, filed a timely appeal of an
August 6, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition due to factors of her federal employment.
On appeal, counsel argued that appellant had established a work-related emotional
condition.
FACTUAL HISTORY
On March 29, 2010 appellant, then a 36-year-old sales service associate, filed a traumatic
injury claim alleging that on March 4, 2010 as a result of her discovery of compromising text
1

5 U.S.C. § 8101 et seq.

messages between Awilda Rodriguez, supervisor, and appellant’s husband occurring both during
and after work hours, she alleged that she had developed continuous anger, depression, nausea,
loss of appetite and anxiety. She stated that she had been ridiculed and humiliated by
Ms. Rodriguez.
In a letter dated April 1, 2010, OWCP requested additional factual and medical
information in support of appellant’s claim. Appellant submitted a note from Dr. Carlos J.
Alfaro, a Board-certified internist, dated March 31, 2010 diagnosing depressive disorder and
finding her totally disabled. On April 9, 2010 Dr. Alfaro stated that she had a work-related
emotional condition and could return to work on April 19, 2010. He completed a note on
April 6, 2010 written in Spanish.
By decision dated May 3, 2010, OWCP denied appellant’s emotional condition claim on
the grounds that she had not substantiated a compensable employment factor as causing or
contributing to her diagnosed condition.
Appellant requested reconsideration on July 21, 2010. She submitted a note dated
March 31, 2010 regarding an initial examination which was written in Spanish. Appellant also
submitted a form report completed in Spanish indicating that she was hospitalized from
April 5 through 9, 2010. She submitted hospital records written in Spanish. In a note dated
April 21, 2010, Dr. Alfaro stated that beginning in February 2010 appellant became suspicious
that her husband was having an affair with her immediate supervisor who frequently humiliated
and ridiculed her. He noted that on March 4, 2010 she found text messages with a sexual content
between her supervisor and her husband. Appellant developed severe depressive and anxietyrelated symptoms. She was hospitalized.
Appellant stated that the messages between her husband and Ms. Rodriguez were
sexually explicit and discussed the extramarital affair. She stated that at work Ms. Rodriguez
had used her authority to ridicule and humiliate her on 20 different occasions. Appellant alleged
that Ms. Rodriguez scolded her on an almost daily basis. She stated that, during a service talk,
she tried to offer her opinion but Ms. Rodriguez chastised her and stated that she would not enter
into an argument with appellant and that she would make sure that appellant “did not go over her
head.” Appellant claimed that Ms. Rodriguez would take other employees’ input at the same
meeting without issue.
Appellant noted another occasion where she had been assigned to light duty, seated work
in the mark-up area, but left that assignment to greet coworkers. Ms. Rodriguez instructed
appellant in a sarcastic manner that she was not to move because she had hurt her “little footie.”
Appellant alleged that Ms. Rodriguez continuously singled her out, lectured her and raised her
voice. She noted that she had filed an Equal Employment Opportunity (EEO) complaint against
Ms. Rodriguez.
In a separate statement, appellant alleged that she was the victim of constant and
intentional abuse by Ms. Rodriguez including harsh and unusual disciplinary or corrective
procedures and intentional ridicule. She stated that she received a letter of warning in July 2009
for absenteeism while other similarly situated employees were not disciplined. Appellant again
alleged that in a September 2009 meeting Ms. Rodriguez dismissed her suggestions in a
“scornful manner” yet listened to the ideas of other coworkers. She alleged that her coworkers
were allowed to violate the uniform standard while she received lectures. Appellant stated that
2

Ms. Rodriguez was engaged in an extramarital affair with appellant’s husband.
completed a statement dated May 21, 2010 written in Spanish.

She also

Appellant submitted a Step A agreement on November 9, 2006, which provided that
Ms. Rodriguez would attend anger management training. She submitted statements from
Nelson Garcia, Ricardo Emerson and William Cortes, coworkers, dated July 21, 2010 written in
Spanish. Appellant received a letter of warning for failure to be in regular attendance signed by
José Colon, a supervisor, on October 13, 2009, but on January 27, 2010 the letter was expunged.
Appellant filed a grievance against Ms. Rodriguez on March 31, 2010 alleging that since
October 13, 2009, she had been subjected to a hostile work environment, through unjust
discipline, warnings, requests for a uniform and monitoring her job assignments.
In a statement dated May 11, 2010, appellant alleged that she had been harassed by
Ms. Rodriguez since July 2009. She noted that in September 2009 while working general
delivery she requested assistance from Ms. Rodriguez in finding a parcel. According to
appellant, Ms. Rodriguez was hostile and instructed her that it was her job to look for the parcel
not the job of the supervisor. She stated that Ms. Rodriguez subjected her to disciplinary action
in July 2009 due to an absence of five days when her child was ill. Appellant stated that in
September 2009, Ms. Rodriguez chose two employees to leave because there was not enough
work, but did not ask her. She stated that the following day during a service talk she informed
Ms. Rodriguez that there had been a need for more employees the previous day, because she had
to cover the areas that were left behind. Appellant reported that Ms. Rodriguez replied in a
hostile manner that she would not discuss the issue with appellant and that appellant would not
“go over me.” She later requested a change in schedule in October 2009 from Jorge Colon and
followed his instructions to fax the change of schedule to the union. Appellant did not receive
the form back from the union in time and Ms. Rodriguez required her to report to work. She
stated that she normally requested leave and change of schedules through José Colon.
Ms. Rodriguez allegedly instructed appellant in a hostile manner that the changes of schedule
had to stop. Appellant believed that the October 2009 letter of warning was instigated by
Ms. Rodriguez.
She stated that she received two service talks about uniforms in
November 2009, while other employees received only one.
Appellant further alleged that, in November 2009, Ms. Rodriguez screamed at her and a
coworker while they were on break and that appellant later realized that Ms. Rodriguez had an
inappropriate relationship with her husband. Ms. Rodriguez continued to scream at appellant
and instructed her to report to work. In a service talk shortly thereafter, she acknowledged that
she was friends with appellant’s husband. In December 2009, Ms. Rodriguez reprimanded
appellant because she did not have a complete uniform, as she was not allowed to wear black
pants. Appellant later conferred with José Colon and it was determined that appellant could wear
black pants. The next day a coworker wore jeans and Ms. Rodriguez did not reprimand her.
Ms. Rodriguez also allegedly was disrespectful to appellant when she denied appellant’s
request for leave in December 2009 as she put her hands on her sides and swayed her hips.
Appellant stated that Ms. Rodriguez in a hostile manner instructed appellant to call the
employing establishment notification system; and was instructed to aid a private mailer at 4:30
p.m. despite having to leave at 5:30 p.m. Ms. Rodriguez attempted to force appellant to stay, but
she left. When appellant returned Ms. Rodriguez accused her of disrespectful behavior.
3

In January 2010, appellant broke her toe and requested seated work. Ms. Rodriguez told
her not to move from her seat or walk around so as not to hurt her “little footie.” On February 26
2010 appellant confronted her husband about the affair with Ms. Rodriguez and on
March 4, 2010 requested all text messages from her husband.
Appellant filed a notice of occupational disease on July 28, 2010 alleging that she
developed back pain, headaches and stress due to Ms. Rodriguez.
Appellant submitted a report from Dr. Alfaro dated July 14, 2010 written in Spanish. The
record contains four paragraphs which have been translated from Spanish on November 1, 2010.
These paragraphs include the statements from Mr. Cortes, Mr. Emerson and Mr. Garcia.
Mr. Cortes described a meeting in which Ms. Rodriguez informed appellant that she would not
talk to her and that appellant would not go above her. He stated that other colleagues were
allowed to disagree with Ms. Rodriguez without being chastised. Mr. Emerson’s statement
included that in response to a question from appellant Ms. Rodriguez replied, “I [a]m not going
to argue with you and you [a]re not going to go over me.” He noted that other colleagues
questioned and disagreed with Ms. Rodriguez without a similar response. Mr. Garcia completed
a statement that during appellant’s break Ms. Rodriguez instructed her to “come here now.”
By decision dated November 1, 2010, OWCP reviewed the merits of appellant’s claim. It
found that the events regarding her discovery of the affair between her husband and
Ms. Rodriguez were not related to her employment duties. OWCP found that appellant had
“verified” two factors of employment: a September 2009 service talk where Ms. Rodriguez
spoke in a hostile manner and informed appellant that she would not talk to her and that she was
not to go above her and the removal of the October 12, 2009 letter of warning. It further found
that the medical evidence supported that her emotional condition was the result of the affair and
the actions of Ms. Rodriguez. However, OWCP found that the record established that
Ms. Rodriguez harassed appellant as a result of the ongoing affair with appellant’s husband. It
noted that the harassment was the result of animosity from appellant’s domestic life and
imported into the workplace. OWCP concluded that Ms. Rodriguez’ actions did not arise out of
her employment.
Appellant requested reconsideration on November 18, 2010. She submitted a report
dated November 23, 2010 from Dr. Alfaro, who stated that her mental condition had begun in
July 2009 due to the continuous harassment, humiliations, hostile environment and treatment by
Ms. Rodriguez. Dr. Alfaro opined that appellant’s depression was later aggravated by the
discovery that Ms. Rodriguez was having an affair with her husband.
In a statement dated November 23, 2010, Radmes Sierra, union steward, stated that
Ms. Rodriguez continuously harassed appellant and issued unjustified discipline. In a statement
dated July 27, 2010, Janet Velazquez, a coworker, stated that, in a service talk, Ms. Rodriguez
raised her voice and told appellant that she was not to go above her authority. She stated that
Ms. Rodriguez had a special relationship with appellant’s husband as he was her right hand man.
Ms. Velazquez stated that Ms. Rodriguez had screamed at both appellant and her and had
embarrassed appellant. She stated that Ms. Rodriguez monitored appellant incessantly and
treated her different from other employees. Ms. Velazquez noted that Ms. Rodriguez gave other
employees more time to purchase the correct uniform.

4

By decision dated May 24, 2011, OWCP denied appellant’s claim finding that the
accepted factors of employment occurred as a result of animosity from her domestic and private
life that was imported into the workplace.
Appellant requested reconsideration on September 9, 2011. She submitted an EEO
decision dated August 17, 2011 reinstating her complaint. By decision dated October 5, 2011,
OWCP declined to reopen appellant’s claim for consideration of the merits.
Appellant again requested reconsideration on May 1, 2012. Counsel argued that her
relationship with Ms. Rodriguez was not imported into the workplace as these parties did not
have a relationship outside of work.
By decision dated August 6, 2012, OWCP again denied appellant’s claim finding that she
had not established an injury arising in the performance of duty.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.3 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of FECA. Thus
disability is not covered when it results from an employee’s fear of a reduction-in-force, nor is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Robert W. Johns, 51 ECAB 136 (1999).

5

Cutler, supra note 2.

6

Id.

7

Charles D. Edwards, 55 ECAB 258 (2004).

5

administrative or personnel responsibilities, such action will be considered a compensable
employment factor.8 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.9
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did, in fact, occur. Mere perceptions of
harassment or discrimination are not compensable under FECA. Unsubstantiated allegations of
harassment or discrimination are not determinative of whether such harassment or discrimination
occurred. To establish entitlement to benefits, a claimant must establish a factual basis for the
claim by supporting his or her allegations with probative and reliable evidence.10
ANALYSIS
Appellant has not alleged that her emotional condition is due to her regular or specially
assigned work duties and, thus, has not alleged or established any factors under Lillian Cutler.11
She has alleged that she developed an emotional condition as the result of actions of her
supervisor, Ms. Rodriguez. Appellant attributed her emotional condition in part to the affair
between Ms. Rodriguez and appellant’s husband. While this alleged affair has some relationship
to her work, as both Ms. Rodriguez and her husband are coemployees of the employing
establishment, an extramarital affair between other parties does not have sufficient relationship
to appellant’s regular or specially assigned duties to render it a compensable factor of
employment.
The Board notes that, contrary to OWCP’s analysis, this situation is not similar to a
situation where disputes are imported into the workplace and the resulting actions are found not
to be in the performance of duty.12 Appellant has not alleged an assault, she is not the party
responsible for the private relationship and Ms. Rodriguez was her direct supervisor.
OWCP had accepted as a compensable factor of employment the removal of a letter of
warning for failure to be in regular attendance signed by José Colon on October 13, 2009. The
handling of disciplinary actions is generally related to the employment, but is considered an
administrative function of the employer and not duties of the employee.13 Reactions to actions
taken in an administrative capacity are not compensable unless it is shown that the employing
establishment erred or acted abusively in its administrative capacity.14 The Board finds that
appellant did not submit sufficient evidence to establish that the employing establishment
8

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
9

Roger Williams, 52 ECAB 468 (2001).

10

Alice M. Washington, 46 ECAB 382 (1994).

11

Supra note 2.

12

M.B., Docket No. 08-292 (issued December 18, 2008).

13

C.S., 58 ECAB 137 (2006).

14

T.G., 58 ECAB 189 (2006).

6

committed error or abuse with respect to this letter. Appellant submitted no evidence to suggest
error or abuse associated with the issuance of the letter. There was no evidence that it had been
issued improperly. The mere fact that the actions of the employing establishment were later
removed or modified does not, in and of itself, establish error or abuse by management in its
administrative duties.15 The Board reverses this finding of a compensable factor.
OWCP also accepted as a compensable factor that in a September 2009 service talk
Ms. Rodriguez had spoken to appellant in a hostile manner and informed appellant that she
would not talk to her and that appellant was not to go above her. This incident involved a
situation where Ms. Rodriguez allegedly treated appellant in a disrespectful manner by refusing
to consider her input at a meeting in which other employees were allowed to express their
opinions freely. Appellant submitted statements from three coworkers, Mr. Cortes, Mr. Emerson
and Ms. Velasquez, which purportedly established this allegation. The Board finds that appellant
and her witnesses have not provided the requisite detail to establish that the events occurred as
alleged. The statements do not provide a specific date, time or place of the alleged inappropriate
statements. Furthermore, the statements do not provide the names of other employees who were
allowed to disagree with Ms. Rodriguez. The Board finds that these general allegations and
general supporting statements are not sufficient to find a specific factor of abuse by management
regarding administrative matters. Due to the deficiencies and discrepancies in theses factual
statements, the Board finds, contrary to OWCP, that appellant has not submitted sufficient
evidence to establish a compensable factor of employment in this regard.
Appellant stated that, in November 2009, Ms. Rodriguez screamed at her and a coworker
while they were on break and that at that time she also realized that Ms. Rodriguez was having
an inappropriate relationship with her husband. Ms. Rodriguez continued to scream at appellant
and instructed her to report to work. Mr. Garcia noted in his statement that during one of
appellant’s breaks Ms. Rodriguez instructed her to “come here now.” Ms. Velazquez noted that
Ms. Rodriguez had screamed at both appellant and her and had embarrassed appellant. She
stated that Ms. Rodriguez monitored appellant incessantly and treated her differently than other
employees. The Board finds that these statements are not sufficiently detailed to establish error
or abuse on the part of Ms. Rodriguez. There are no specific dates noted and the details are
general and are inconsistent. Due to the deficiencies and discrepancies in the factual statements,
the Board finds that appellant has not submitted sufficient evidence to establish a compensable
factor of employment in this regard.
Appellant further alleged harassment and discrimination by Ms. Rodriguez through
unjust discipline, warnings, requests for a uniform and monitoring her job assignments. If
disputes and incidents alleged as constituting harassment and discrimination by supervisors and
coworkers are established as occurring and arising from the employee’s performance of her
regular duties, these could constitute employment factors.16 The evidence, however, must
establish that the incidents of harassment or discrimination occurred as alleged to give rise to a
compensable disability under FECA. Appellant did not submit any factual evidence in support
of the remainder of her allegations and thus has not established a compensable work factor.

15

R.S., Docket No. 08-2095 (issued June 4, 2009).

16

A.R., Docket No. 11-1949 (issued April 16, 2012).

7

The Board finds that appellant has not submitted the necessary detailed and
comprehensive corroborating evidence to substantiate a compensable factor of employment.
Where a claimant has not established any compensable employment factors, the Board need not
consider the medical evidence of record.17
CONCLUSION
The Board finds that appellant has not established a compensable factor of employment
and, therefore, OWCP properly denied her claim.18
ORDER
IT IS HEREBY ORDERED THAT the August 6, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: August 19, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

17

A.K., 58 ECAB 119 (2006).

18

As the Board has found no compensable employment factors, the medical evidence has not been reviewed.

8

